                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-01325-CMA-SKC

ASPEN CORPORATIONS, INC., a Delaware corporation d/b/a Aspen Media,

       Plaintiff,

v.

SCOTT GORMAN, and
EDJSOURCE, LLC, a Florida limited liability company,

       Defendants.


     ORDER GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS OR
                           TRANSFER VENUE
______________________________________________________________________

       This matter is before the Court on Defendants Scott Gorman’s and EDJSource,

LLC’s (collectively, “Defendants”) Motion to Dismiss First Amended Complaint or in the

Alternative Transfer Venue to the Southern District of Florida (the “Motion”). (Doc.

# 23). The Court has reviewed the Motion and related filings, as well as the applicable

law. For the reasons described herein, the Court grants in part Defendants’ Motion and

transfers this action to the United States District Court for the Southern District of

Florida.

                                      I.     BACKGROUND

       This dispute arises from an employment relationship between Plaintiff Aspen

Corporation, Inc. and Defendant Gorman. (Doc. # 19 at 1.)
       Plaintiff purports to be a Delaware corporation “with its principal place of

business at . . . Lafayette, Colorado.” (Id. at 2.) Plaintiff engages in business process

outsourcing (“BPO”) and marketing and research for business-to-business and

business-to-customer services. (Id.) It maintains three call centers: “its headquarters in

Lafayette Colorado; Nashville, Tennessee; and India.” (Id. at 5.)

       Defendant Gorman is a resident of Florida. (Id. at 2.)

       In October 2016, Plaintiff purchased assets of two companies owned in part and

“controlled” by Defendant Gorman. (Id. at 3.)

       Immediately following Plaintiff’s asset purchases from Gorman’s two companies,

Plaintiff and Gorman executed an Employment Agreement pursuant to which Gorman

was to become the CEO of Plaintiff for at least twelve months. (Id. at 4–5; Doc. # 19-1.)

The Employment Agreement contained nondisclosure, non-competition, and non-

solicitation provisions:

       1. (b) Devotion to Duties. While you are employed, you will use your best
       efforts, skills and abilities to perform all duties assigned to you and to devote
       your full business time and energies to the business and affairs of the
       Company [Plaintiff]. While you are employed, you will not undertake any
       other employment from any person or entity without the prior written consent
       of the Company.
       ...
       5.      Non-Competition; Non-Solicitation. During the period in which you
       are employed hereunder and for a period of two years following the
       termination of your employment . . . you will not, without the prior written
       consent of the Company for yourself or on behalf of any other person or
       entity, directly or indirectly, own, manage, operate or control, or be
       concerned, connected or employed by, or otherwise associate in any
       manner with, any business which is competitive with the business of the
       Company within a 50 mile radius of any of the current or future locations . . .
       ; or either individually or on behalf of or through any third party, directly or
       indirectly, solicit, or attempt to solicit, for the purpose of competing with the


                                              2
        Company, any customers or prospective customer of the Company, or any
        employee of the Company.
        ...
        6.     Protected Information. You will at all times . . . maintain in confidence
        and will not, without the prior written consent of the Company, use, except
        in the course of performance of your duties for the Company, disclose or
        give to others any Confidential Information.

(Doc. # 19-1 at 2–4.) Plaintiff alleges that based on this Employment Agreement, it

“expended time and resources putting [Defendant Gorman] in position as its CEO, Vice

President, Secretary and Treasurer” and “continually updated” Defendant Gorman “on

products, suppliers, pricing, profit margins, and customer needs related to all of [its]

business.” (Doc. # 19 at 5.) During his employ, Defendant Gorman “operated remotely

from Florida” but visited Colorado at least four times in connection with his employment.

(Id.; Doc. # 23-1 at 2.)

        On April 1, 2017, Plaintiff and Defendant Gorman executed an Addendum to the

Employment Agreement providing, in relevant part:

        3.      Devotion to Duties. The Company will recognize and allow
        [Defendant Gorman], for the remainder of the Agreement, to entertain
        conducting paid services to other organizations and not have to be
        responsible for Devotion of Duties as specified in Section 1 (d) in the
        Employment Agreement “Devotion to Duties”. The Executive will give
        priority to his duties within the Employment Agreement above those he may
        conduct with outside parties.

(Doc. # 19 at 6; Doc. # 19-2.) Plaintiff states that the Addendum did not give Defendant

Gorman “permission to set up a competitor or to usurp [its] corporate opportunities.”

(Doc. # 19 at 6.) Rather, in its view, Defendant “Gorman deceived [Plaintiff] into

believing that he was going to look at opportunities that did not compete with Aspen.”

(Id.)


                                               3
       Plaintiff alleges that on or about May 11, 2017, Defendant EDJSource was

incorporated in Cooper City, Florida, and has since been “in the business of at least

BPO, and possibly more” and “has a BPO call center.” (Doc. # 19 at 5–6.) According to

Plaintiff, Defendant Gorman has been crucial to Defendant EDJSource’s incorporation

and business. (Id.) It alleges that “[o]ne of the Managing Members of EDJSource is

Gorman Consulting Group, Inc.” and that Defendant Gorman is the President and CEO

of the Gorman Consulting Group, with his wife serving as Treasurer. (Id. at 6.) Plaintiff

observes that the Gorman and the Gorman Consulting Group maintain the same

address and that this address, in addition to Defendant EDJSource’s address, are

“within a 50-mile radius of the Florida address [Defendant] Gorman used while

employed as an Officer of [Plaintiff] and as the mailing address for [Plaintiff] on

corporate filings.” (Id.)

       Plaintiff asserts that it “has discovered that [Defendants] Gorman and EDJSource

were involved in soliciting a relationship with a [Plaintiff] BPO business developer to do

BPO business and call center/collections business with a prospective BPO/collections

customer of [Plaintiff].” (Id.) Plaintiff alleges that in August 2017, while Defendant

Gorman was still an officer of Plaintiff, Defendants “did BPO business for for [sic] this

prospective CPO/collections client.” (Id.) It notes that Defendant Gorman never

presented this opportunity to Plaintiff and that it “never consented to [Defendant]

Gorman competing with [it] or soliciting an actual or prospective relationship of [it].” (Id.)




                                              4
        On May 30, 2017, Plaintiff terminated Defendant Gorman’s Employment

Agreement “for Gross Misconduct and violations of the Employment Agreement.”1 (Id.

at 7.) Plaintiff also removed Defendant Gorman from all officer roles in its company.

(Id.)

        Plaintiff initiated this action against Defendants on May 30, 2018, see (Doc. # 1),

and asserts fourteen claims in its First Amended Complaint: (A) breach of contract; (B)

breach of fiduciary duties; (C) misappropriation of trade secrets under the Colorado

Uniform Trade Secrets Act (“CUTSA”), Colo. Rev. Stat. §§ 7-74-101, et seq.; (D)

intentional interference with prospective business relationships; (E) unjust enrichment;

(F) civil theft pursuant to Colorado law, Colo. Rev. Stat. § 18-4-401; (G) civil conspiracy

“under Colorado and New York law;” (H) intentional interference with contractual

relations; (I) exemplary damages pursuant to Colorado law, Colo. Rev. Stat. § 13-21-

102; (J) violation of the federal Defendant Trade Secrets Act, 18 U.S.C. § 1836(b); (K)

misappropriation; (L) tortious interference with business relationships; (M) conversion;

and (N) unfair competition. (Doc. # 19 at 7–13.)

        Defendants filed the Motion to Dismiss or Transfer Venue on August 21, 2018.

(Doc. # 23.) They request that the Court dismiss the Complaint in its entirety pursuant

to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6) or, alternatively,

transfer venue pursuant to 28 U.S.C. § 1404. (Id. at 1.)




1Plaintiff states that in August 2017, Defendant Gorman was “still an Officer of [Plaintiff]”, (Doc.
# 19 at 6), but later asserts that it terminated Defendant Gorman and removed him from his
officer roles in May 2017, (id. at 7), some three months earlier. Plaintiff does not attempt to
explain the inconsistency in these dates.

                                                 5
       Plaintiff responded in opposition to the Motion on October 2, 2018 (Doc. # 31), to

which Defendants replied on October 30, 2018 (Doc. # 45).

                                       II.    DISCUSSION

       Defendants move to dismiss the action in its entirety on three grounds: (1)

pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction; (2)

pursuant to Rule 12(b)(3) for improper venue; and (3) pursuant to Rule 12(b)(6) for

failure to state a claim upon which relief may be granted. (Doc. # 23 at 1.)

Alternatively, they request that the Court transfer the action to the United States District

Court for the Southern District of Florida pursuant to 28 U.S.C. § 1404(a). (Id. at 6–7.)

       The Court begins with Defendants’ arguments that Plaintiff has not satisfied its

burden to establish proper venue and that Plaintiff’s Complaint must be dismissed

pursuant to Rule 12(b)(3). See (Doc. # 23 at 5–8). “[T]here is no mandatory

‘sequencing of jurisdictional issues.’” Sinochem Int'l Co. Ltd. v. Malaysia Int'l Shipping

Corp., 549 U.S. 422, 431 (2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 584 (1999)). The Supreme Court has explained:

       The question of personal jurisdiction, which goes to the court’s power to
       exercise control over the parties, is typically decided in advance of venue,
       which is primarily a matter of choosing a convenient forum. On the other
       hand, neither personal jurisdiction nor venue is fundamentally preliminary
       in the sense that subject-matter jurisdiction is, for both are personal
       privileges of the defendant, rather than absolute strictures on the court, and
       both may be waived by the parties. Accordingly, when there is a sound
       prudential justification for doing so, we conclude that a court may reverse
       the normal order of considering personal jurisdiction and venue.

Leroy v. Great W. United Corp., 443 U.D. 173, 180 (1979) (internal citations omitted).




                                             6
       Such a justification for considering venue before personal jurisdiction exists in

this matter. It is likely that, if the Court began by considering personal jurisdiction, it

would determine that Plaintiff has not demonstrated that Defendants have had sufficient

minimum contacts with the District of Colorado to establish personal jurisdiction, and the

Court would necessarily dismiss the action without prejudice pursuant to Rule 12(b)(2).

Plaintiff would likely then re-file this action in the Southern District of Florida, where the

court’s personal jurisdiction over Defendants is indisputable. In light of the Court’s

conclusion that venue is improper in the District of Colorado and its transfer of this

action to the Southern District of Florida, explained below, the Court believes it is more

efficient to begin by simply transferring the litigation to the Southern District of Florida,

rather than dismissing it and effectively requiring Plaintiff to re-file in the Southern

District of Florida or another federal judicial district. As a prudential matter, it is the

Court’s practice to seek efficient outcomes. The Court therefore finds it appropriate to

pretermit the matter of personal jurisdiction because it is clear that venue is improper.

See Leroy, 443 U.S. at 180–81 (where determining personal jurisdiction would require

the Court to answer “novel constitutional questions,” “find[ing] it appropriate to pretermit

the constitutional issue in this case because it is so clear that venue was improper”).

A.     PRINCIPLES OF VENUE

       It is the plaintiff’s burden to establish that venue is proper in the district in which it

seeks relief, and once venue is challenged, the plaintiff must “present[] specific facts to

support the allegations.” Gwynn v. TransCor America, Inc., 26 F. Supp. 2d 1256, 1261

(D. Colo. 1998).


                                                7
       The federal venue statute provides that a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or
       omissions giving rise to the claim occurred, or a substantial part of
       property that is the subject of the action is situated; or
       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is subject
       to the court's personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b) (emphasis added). Plaintiff in the action presently before the Court

asserts that venue is proper under Section 1391(b)(2) “in that a substantial part of the

events or omissions giving rise to the claims asserted, as well as the harm to [Plaintiff],

occurred in this District.” (Doc. # 19 at 3.)

       The Court of Appeals for the Tenth Circuit conducts a two-part analysis when

reviewing challenges to venue under Section 1391(b)(2). Emp’rs Mut. Cas. Co. v.

Bartile Roofs, Inc., 618 F.3d 1153, 1166 (10th Cir. 2010). First, the Court “examine[s]

the nature of the plaintiff’s claims and the acts or omissions underlying those claims.”

Id. Second, it “determine[s] whether substantial ‘events material to those claims

occurred’ in the forum district.” Id. (quoting Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353,

357 (2d. Cir. 2005)). “The substantiality requirement is satisfied upon a showing of ‘acts

or omissions that have a close nexus’ to the alleged claims.’” Id. (quoting Jenkins Brick

Co. v. Bremer, 321 F.3d 1366, 1372 (11th Cir. 2003)). See also DP Precise, LLC v.

Phoenix Ins. Co., No. 12-cv-03001-REB-CBS, 2013 WL 2378561, at *2 (D. Colo. May

20, 2013) (“The forum activities must have been events significant to the plaintiff’s

                                                8
claims”). However, “venue is not limited to the district with the most substantial events

or omissions.” Emp’rs Mut. Cas. Co., 618 F.3d at 1165. “‘A substantial part of the

events’ may have occurred in more than one district.” Etienne v. Wolverine Tube, Inc.,

12 F. Supp. 2d 1173, 1180 (D. Kan. 1998) (quoting Setco Enters. v. Robbins, 19 F.3d

1278, 1281 (8th Cir. 1994)). Section 1391(b)(2) “contemplates that venue can be

appropriate in more than one district . . . and permits venue in multiple judicial districts

as long as a substantial part of the underlying events took place in those districts.”

Emp’rs Mut. Cas. Co., 618 F.3d at 1166 (quoting Gulf Ins. Co., 417 F.3d at 356).

         Moreover, “unless the balance is strongly in favor of the [defendant], the plaintiff’s

choice of forum should rarely be disturbed.” Scheidt v. Klein, 956 F.2d 963, 965 (10th

Cir. 1992). “Nevertheless, courts will ‘accord little weight to a plaintiff’s choice of forum

where the facts giving rise to the lawsuit have no material relation or significant

connection to the plaintiff’s chosen forum.’” Sanchez v. Miller, No. 15-cv-01615, 2016

WL 675816, at *3 (D. Colo. Feb. 19, 2016) (quoting Emp’rs Mut. Cas. Co., 618 F.3d at

1168).

         Finally, in reviewing a defendant’s Rule 12(b)(3) motion to dismiss for improper

venue, the Court may examine facts outside of the complaint and must draw all

reasonable inferences and resolve all factual conflicts in favor of the plaintiff. Hancock

v. Am. Tel & Tel. Co., Inc., 701 F.3d 1248, 1260–61 (10th Cir. 2012) (quoting 5B

Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1352, 324

(2004)). “Specifically, the Court must accept the well-pleaded allegations of the

complaint as true to the extent that they are uncontested by the defendant’s affidavits.”


                                               9
Karl W. Schmidt & Assoc., Inc. v. Action Envtl. Sol., LLC, No. 14-cv-00907-RBJ, 2014

WL 6617095, at *2 (D. Colo. Nov. 21, 2014) (citing Hancock, 701 F.3d at 1260–61). “If

the parties present conflicting affidavits, all factual disputes are resolved in the plaintiff’s

favor, and the plaintiff’s prima facie showing is sufficient notwithstanding the contrary

presentation by the moving party.” Id. (quoting H&H Transformer, Inc. v. Battelle

Energy All., L.L.C., No. 09-cv-00442-WYD-BNB, 2009 WL 3530370, at *3 (D. Colo. Oct.

23, 2009)).

B.     ANALYSIS

       Defendants argue that venue is improper in this District because in Plaintiff’s

breach of contract and tort claims, “Plaintiff makes no allegation of ‘substantial events’

material to its claims occurring in Colorado.” (Doc. # 23 at 6.) Rather, in Defendants’

view, “Plaintiff alleges only that it suffered harm in Colorado.” (Id.) Harm alone,

Defendants continue, “is not enough to establish venue.” (Id.) (citing Sanchez, 2016

WL 675816 at *3–4). The Court agrees that venue does not properly lay in this District.

       At the first step of the Tenth Circuit’s two-part Section 1391(b)(2) analysis,

examining the nature of Plaintiff’s claims and the acts or omissions underlying those

claims, see Emp’rs Mut. Cas. Co., 618 F.3d at 1166, the Court notes that Plaintiff’s

claims center on the Employment Agreement that Defendant Gorman allegedly

breached and on Defendant Gorman’s subsequent dealings with Defendant

EDJSource. See generally (Doc. # 19.) The acts and omissions underlying Plaintiff’s

claims took place primarily in Florida, and, to a lesser degree, in Colorado. Defendant

Gorman “operated remotely from Florida” and used an address in Florida as Plaintiff’s


                                               10
mailing address on corporate filings when in Plaintiff’s employ. (Doc. # 19 at 5–6.)

Defendant Gorman’s consulting firm helped to incorporate Defendant EDJSource in

Florida; Defendant EDJSource conducts business in Florida. (Id.) It is Defendant

Gorman’s alleged acts of sharing Plaintiff’s confidential information and trade secrets

with Defendant EDJSource that ultimately give rise of Plaintiff’s claims. As to Colorado,

Plaintiff alleges that its principal place of business is in Colorado, (id. at 2.), and that its

server, from which Defendant Gorman allegedly misappropriated trade secrets and

other confidential, proprietary information, is located in Colorado, (Doc. # 31 at 9).

Defendant Gorman also concedes that he took four business trips to Colorado during

his employment with Plaintiff. (Doc. # 23 at 4.)

       At the second step of the two-part inquiry, the Court must determine whether

substantial events material to Plaintiff’s claims occurred in Colorado. See Emp’rs Mut.

Cas. Co., 618 F.3d at 1166. Even considering Plaintiff’s allegations in its favor, the

Court concludes that Plaintiff has not made a prima facie showing that substantial

events material to its claims occurred in this District. Plaintiff’s primary contentions

regarding substantial events that occurred in Colorado are that it “provided [confidential

information and trade secrets] to [Defendant] Gorman from its server in Colorado” and

that Defendant “Gorman’s improper act in taking that information for an improper use

occurred through his accessing [Plaintiff’s] server located in Colorado.” (Doc. # 31 at 9.)

Plaintiff does not allege that Defendant Gorman was physically in Colorado when he

accessed the server; it concedes that Defendant Gorman worked remotely from Florida.

The location of Plaintiff’s server itself is not significant to Plaintiff’s claims, see DP


                                               11
Precise, LLC, 2013 WL 2378561 at *2; stated differently, Plaintiff has not demonstrated

a close nexus between Plaintiff’s alleged actions in his Florida home office and the

District of Colorado, see Emp’rs Mut. Cas. Co., 618 F.3d at 1166.

       Moreover, Plaintiff’s assertion that it “suffered harm in Colorado” does not make

venue in this District proper. Though where a plaintiff suffered the alleged harm may be

a relevant factor “when other events giving rise to the claim took place in the same

district,” Gwynn, 26 F. Supp. 2d at 1262, “the suffering of economic harm within a

district is not sufficient without more to warrant transactional venue in that district,” Kahn

v. Davis, No. 10-cv-01715, 2011 WL 4102328, at *2 (D. Colo. Sept. 14, 2011) (quoting

Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3806.1 (2010)).

       For these reasons, Plaintiff fails to satisfy its burden to demonstrate that venue is

proper in the District of Colorado. It has not convinced the Court that Colorado “has the

type of significant connection to the gravamen of this lawsuit as would justify the usual

deference to [P]laintiff’s choice of forum.” See Sanchez, 2016 WL 675816 at *4.

C.     TRANSFER PURSUANT TO 28 U.S.C. §1406

       In the matter presently before the Court, Defendants move the Court to dismiss

Plaintiff’s action pursuant to Rule 12(b)(3) for improper venue. (Doc. # 23 at 6.)

However, they seek “as alternative relief, transfer to the [Southern District of Florida].”2

(Id. at 6–8.)


2Defendants request transfer “under 28 U.S.C. § 1404(a).” (Doc. # 23 at 6–8.) Section 1404(a)
provides that “[f]or the convenience of parties and witnesses, in the interest of justice, a district
court may transfer any civil action to any other district or division where it might have been
brought or to any district or division to which all parties have consented.” The Court finds that
Section 1406(a), which similarly allows the Court to transfer an action to another district, is more

                                                 12
       When venue in the district in which a suit is filed is found to be improper, Section

1406(a) provides that the Court “shall dismiss, or if it be in the interest of justice, transfer

such case to any district . . . in which it could have been brought.” 28 U.S.C. § 1406(a);

see Doering ex rel. Barrett v. Copper Mountain, Inc., 259 F.3d 1202, 1209 n.3 (10th Cir.

2001). The Tenth Circuit has “interpreted the phrase ‘if it is in the interest of justice’ to

grant the district court discretion in making a decision to transfer an action or instead to

dismiss the action without prejudice.” Trujillo v. Williams, 465 F.3d 1210, 1222–23 (10th

Cir. 2006). “The ‘interest of justice’ is an amorphous standard, left largely undefined by

the courts.’” Whiting v. Hogan, 855 F. Supp. 2d 1266, 1290 (D.N.M. 2012) (quoting 17

J. Moore, Moore’s Federal Practice, § 111.34, at 111–65 (3d ed. 2011). Two factors

that courts have commonly considered” in determining whether to a transfer pursuant to

Section 1406(a) is in the interest of justice “are (1) the convenience of parties and

witnesses), and (2) where the relevant events took place.” Aluminal Indus., Inc. v.

Newtown Commercial Assoc., 89 F.R.D. 326, 330 (S.D.N.Y. 1980) (collecting cases).

Ordinarily, “transfer will be in the interest of justice because normal dismissal of an

action that could be brought elsewhere is ‘time consuming and justice defeating.’” 17 J.

Moore, Moore’s Federal Practice, § 111.34 at 111–65 (quoting Goldlawr, Inc. v.

Heiman, 369 U.S. 463, 466 (1962)).

       The Court transfers this action to the United States District Court for the Southern

District of Florida pursuant to Section 1406(a) because doing so is in the interest of




appropriate for the matter at hand, as it is specifically designed for cases in which venue is
improper. The Court therefore conducts its analysis in the framework of Section 1406(a).

                                                13
justice. It is in the interest of justice to transfer the suit because: (1) Plaintiff’s

arguments in support of venue in the District Court are not so patently improper as to

justify outright dismissal; (2) all Defendants reside in the Southern District of Florida; (3)

a substantial part of the events underlying Plaintiff’s occurred in the Southern District of

Florida; (4) it is “justice defeating” to dismiss an action that could be brought elsewhere,

Goldlawr, Inc., 369 U.S. at 466; and (5) Plaintiff’s objections do not contest that the

Southern District of Florida has jurisdiction over its claims and that venue is proper in

that District, see (Doc. # 31 at 9–10).

       Having concluded that transfer pursuant to Section 1406(a) is warranted, the

Court declines to consider Defendants’ arguments to dismiss pursuant to Rules 12(b)(2)

and 12(b)(6).

                                         III.   CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART Defendants’ Motion to

Dismiss (Doc. # 23) to the extent that it seeks transfer of this action to the United States

District Court for the Southern District of Florida. It is

       FURTHER ORDERED that this action is transferred to the United States District

Court for the Southern District of Florida.



       DATED: March 20, 2019
                                                     BY THE COURT:



                                                     _______________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge

                                                14
